Citation Nr: 1010319	
Decision Date: 03/18/10    Archive Date: 03/31/10

DOCKET NO.  08-21 919	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to nonservice-connected pension benefits.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

S. Higgs, Counsel


INTRODUCTION

The Veteran served on active duty from August 1965 to 
December 1968.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision dated in October 2007 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran seeks entitlement to nonservice-connected pension 
benefits.  Among the Veteran's current disabilities are 
hypertension, diabetes, erectile dysfunction, and macular 
degeneration of the eyes.  A January 2005 record of treatment 
also includes a past medical history of hypothyroidism and 
degenerative joint disease/osteoarthritis of the left 
shoulder.  The record of treatment indicates that the Veteran 
is a non-drinker.  A September 2007 VA general medical 
examiner opined that the Veteran's erectile dysfunction was 
likely due to diabetic autonomic neuropathy, and also noted 
neurological impairment of absent ankle jerks bilaterally.

At a September 2007 VA examination of the eyes, a fluorscein 
angiogram revealed a questionable subretinal neovascular 
membrane in both eyes.  The Veteran was referred to a retina 
specialist at the VAMC for further diagnosis, as well as any 
possible treatment.  In his March 2008 notice of 
disagreement, the Veteran wrote that at the VA examination he 
was advised that he should see a retina specialist as soon as 
possible and an appointment was made, but due to the ill 
health of his parents, who reside seven hours from the 
Buffalo area, the appointment was cancelled. 




Also in his March 2008 notice of disagreement, the Veteran 
indicated he could no longer read small letters, either with 
or without corrective lenses, such that his deteriorating 
vision had left him disabled and unemployable.  

In a February 2010 Informal Hearing Presentation, the 
Veteran's representative requested a new VA examination for 
two reasons: 1) the Veteran's eye disability had worsened 
since the September 2007 VA examination; and 2) the medical 
opinions set forth in the September 2007 VA examination 
reports provided no opinion as to the Veteran's ability to 
work, rendering them of limited probative value in 
adjudication of the Veteran's claim.  The examiner further 
requested that if new evaluations were found necessary, that 
the Veteran be afforded a detailed examination with a retina 
specialist, as this had been indicated at the September 2007 
VA examination of the eyes.  The Board finds that the 
reasoning and contentions of the Veteran's representative are 
sound and that a new set of VA examinations is warranted for 
the purpose of adjudication of the Veteran's claim for 
nonservice-connected pension benefits.  See 38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 4.17.  

Additionally, the Board notes that the Veteran has a prior 
medical history of alcohol addiction and that he appears to 
have stopped drinking in approximately the year 2000, when he 
was hospitalized at VA for detoxification.  In a statement 
received in June 2007, he indicated he had experienced stress 
associated with being a recovering alcoholic (apparently 
meaning an alcoholic who had stopped consuming alcohol 
entirely).  His May 2007 application for pension includes a 
medical release for records of VA treatment from a VA social 
worker in connection with his having stopped drinking; these 
records are listed by the Veteran as being from July 2000, 
but the Veteran has identified these records as relevant to 
his claim for nonservice-connected pension benefits.  In 
light of the above, the identified records of VA treatment 
should be identified and associated with the claims file, and 
the Veteran should be scheduled for a VA  psychiatric 
examination to determine the nature and severity of any 
current psychiatric disability and whether or the extent to 
which it interferes with his ability to secure or follow a 
substantially gainful occupation.  See 38 U.S.C.A. 
§ 5103A(a)-(d); 38 C.F.R. § 4.17.

Accordingly, the case is REMANDED for the following action:

1.  Request the Veteran to identify all 
records of VA and non-VA health care 
providers who have treated his disabilities 
during the period from May 2006 (one year 
prior to the date of the Veteran's claim for 
nonservice-connected pension benefits) to 
the present.  

In addition, request the Veteran to identify 
all records of VA or private treatment for 
psychiatric disability (including stress he 
perceives as being related to the cessation 
of the consumption of alcohol) from July 
2000 forward.

After obtaining any appropriate 
authorizations for release of medical 
information, the RO should obtain records 
from each health care provider the Veteran 
identifies.  

The records sought must include records of 
treatment for alcoholism in July 2000 at the 
VA Montrose FDR Veterans Hospital, to 
include any such records of treatment with 
social worker J.B. (see authorization for 
release of medical information received in 
May 2000); and all records of VA medical 
treatment from May 2006 forward.

The Veteran should also be advised that with 
respect to private medical evidence he may 
alternatively obtain the records on his own 
and submit them to the RO.

2.  The RO/AMC, after waiting an appropriate 
time period for the Veteran to respond, 
shall schedule the Veteran for all 
appropriate VA examinations by clinicians 
with appropriate expertise.  The purpose of 
the examinations is to determine the current 
nature and severity of the Veteran's 
disabilities and whether or the extent to 
which they prevent him from securing or 
following a substantially gainful 
occupation.

The following considerations will govern the 
examinations:

(a) The claims folder, including all medical 
records, and a copy of this remand, will be 
reviewed by the examiner.  The examiner must 
acknowledge receipt and review of the claims 
folder, the medical records obtained, and a 
copy of this remand.

(b) If deemed appropriate by the examiner, 
the Veteran may be scheduled for further 
medical examinations.  All indicated tests 
and studies must be performed, and any 
indicated consultations must be scheduled.

(c)  Each examiner must address the impact 
of the Veteran's disabilities on his 
activities of daily living and their impact 
on the Veteran's occupational and social 
functioning, to include whether the Veteran 
is able to secure or follow a substantially 
gainful occupation.

(d) Scheduled examinations must address the 
nature and extent of the Veteran's current 
hypertension, diabetes mellitus, and 
hypothyroidism.

 (e) An examiner must address all present 
neurological disability, including any 
neurological manifestations of the Veteran's 
diabetes mellitus, to include whether there 
are any manifestations of diabetic autonomic 
neuropathy, as found by the September 2007 
VA examiner, in addition to the Veteran's 
erectile dysfunction.  The examiner must 
also describe all neurological impairment of 
the Veteran, to include discussion of the 
etiology of and impairment resulting from 
absent ankle jerks as noted at the Veteran's 
September 2007 VA medical examination.  

(f) An examiner must ascertain the presence 
and extent of any degenerative joint 
disease/osteoarthritis of the left shoulder.  
This must include range of motion 
measurements and whether there is likely to 
be any additional decrease in range of 
motion attributable to functional loss, due 
to any of the following: pain on use, 
including during flare-ups; weakened 
movement; excess fatigability; 
incoordination; and repetitive use.  All 
limitation of function must be identified.  
If there is no pain, no limitation of motion 
and/or no limitation of function, such facts 
must be noted in the report.

(g) The Veteran must be afforded a 
comprehensive VA examination of the eyes, 
including consultation with a retina 
specialist as recommended in the September 
2007 VA report of examination of the eyes.  
The impact of the Veteran's vision 
disability on the Veteran's ability to read 
as would be required in an occupational 
setting must be addressed.

(h) The Veteran must be afforded a VA 
psychiatric examination, to determine the 
nature and extent of any psychiatric 
disability that may be present, to include 
any anxiety disorder present.  The impact 
of psychiatric disability, if any, on the 
Veteran's social and occupational 
functioning must be addressed.  A global 
assessment of functioning (GAF) score must 
be assigned and the examiner must provide a 
rationale for the GAF score assigned.

(i) In all conclusions, each examiner must 
identify and explain the medical basis or 
bases, with identification of the evidence 
of record.  The examiners are to 
specifically address in their conclusions 
the purpose of the examination-to 
determine the current nature and severity 
of the Veteran's disabilities and whether 
or the extent to which they prevent him 
from securing or following a substantially 
gainful occupation. 

3.  Readjudicate the issue on appeal.  

If the Veteran is not found to meet the 
schedular requirements for nonservice-
connected pension benefits, the RO should 
consider whether the case should be 
referred for extraschedular consideration 
pursuant to 38 C.F.R. § 3.321(b)(2).

If the benefit sought remains denied, the 
Veteran and his representative should be 
provided a supplemental statement of the 
case and an appropriate period of time for 
response.  

Thereafter, subject to current appellate procedure, the case 
should be returned to the Board for further consideration, if 
otherwise in order.  No action is required of the Veteran 
until he is otherwise notified by the RO.  By this action, 
the Board intimates no opinion, legal or factual, as to any 
ultimate disposition warranted in this case.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


